Citation Nr: 0524338	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  01-09 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for headaches, a sinus 
condition, a skin condition, concentration and memory 
problems, night sweats, sleep impairment, and mood changes 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976, and again from August 1981 to June 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Headaches, a sinus condition, a skin condition, 
concentration and memory problems, night sweats, sleep 
impairment, and mood changes were not incurred as a result of 
active service.


CONCLUSION OF LAW

Criteria for service connection for headaches, a sinus 
condition, a skin condition, concentration and memory 
problems, night sweats, sleep impairment, and mood changes 
due to undiagnosed illness have not been met.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claim here on appeal, the Board must determine whether the 
veteran has been apprised of the law and regulations 
applicable to this matter, the evidence necessary to 
substantiate the claim, and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (the VCAA) and other applicable laws.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA must make reasonable efforts to obtain 
relevant governmental and private records that a claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA also states that assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  The United States 
Court of Appeals for Veterans Claims (Court) held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, the initial AOJ decision was made in September 
2001, but VCAA notice was not given to the veteran until 
February 2005.  However, the Court stated in Pelegrini that 
it was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.

The Board has conducted a thorough review of all of the 
evidence of record, with particular focus upon the 
communications between VA and the veteran, and has concluded 
that proceeding with the appeal at this time will not 
prejudice the veteran.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in February 2005.  Because the letter fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
129 (2005).  

In addition to the explicit VCAA notice, the veteran was 
advised in the rating decision on appeal, the Statement of 
the Case, and Supplemental Statements of the Case as to the 
specific reasons why his particular claim was being denied 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. Section 3.159(b)(1) in 
the May 2005 Supplemental Statement of the Case.  Thus, the 
Board finds that the fourth element of notice requirements 
have been met.  

Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.  The Board is 
mindful that, in concluding that the VCAA notice requirements 
have been satisfied, the Board has relied on communications 
other than the RO's formal VCAA notice letters; however, what 
the VCAA seeks to achieve is to give a claimant notice of the 
elements outlined above.  Once that has been done - 
notwithstanding whether it has been done by way of a single 
notice letter or via more than one communication - the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless.  See, e.g., 38 C.F.R. § 20.1102; 
Mayfield, supra.

The Board also finds, after reviewing the record, that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him physical examinations, 
and requesting medical opinions at to the etiology of his 
impairments.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  In fact, the 
veteran advised VA in May 2004 that he did not have any 
additional evidence to submit.  Additional opinions are not 
needed in this case because there is sufficient medical 
evidence upon which to decide the claim.  Furthermore, the 
veteran was afforded the opportunity to testify before an RO 
hearing officer and/or the Board, but declined to do so.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Consequently, the Board finds that the record 
is ready for appellate review.

The veteran asserts that he has experienced headaches, a 
sinus condition, a skin condition, concentration and memory 
problems, night sweats, sleep impairment, and mood changes 
since his period of service in the Persian Gulf that ended in 
1992.  The veteran, however, has not participated in any 
medical treatment for his complaints and has not submitted a 
medical opinion suggesting that he has symptoms that are 
related to experiences during his period of active service.

The Board points out at this juncture that the veteran's 
claims of entitlement to service connection for headaches, a 
sinus condition and for a skin disorder were denied on a 
direct basis in a decision by the Board dated in January 
2003.  As such, the only issue to be addressed here is 
whether service connection may be granted for the veteran's 
various complaints based on service in the Persian Gulf.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Except as provided in paragraph (c) of 38 C.F.R. 
Section 3.317, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability, provided that such 
disability:  (i) became manifest either during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of ten percent or more not later than December 31, 
2006; and, (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 38 C.F.R. § 3.317(a)(1).  For purposes of 38 
C.F.R. Section 3.317(a)(1), a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms:  (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that VA determines; or, (C) any diagnosed illness 
that VA determines in regulations to warrant presumptive 
service connection.  See 38 C.F.R. § 3.317(a).

A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, and disability 
out of proportion to physical findings.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  See 38 C.F.R. § 3.317(a)(1)(ii).  

Additionally, for the purposes of 38 C.F.R. 
Section 3.317(a)(1), signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to:  (1) fatigue, (2) signs or symptoms involving 
skin, (3) headache, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, (13) menstrual 
disorders.  See 38 C.F.R. § 3.317(b).

Service medical records show that the veteran underwent 
discharge examination in April 1992 and was not found to have 
a chronic disability.  Post-service treatment records and a 
VA examination report dated in December 1998 do not include 
references to headaches, sinus problems, a skin condition, 
concentration and memory problems, night sweats, sleep 
impairment, or mood changes.  In fact, the VA examination 
report includes the statement that other than complaints 
regarding  heel fractures following a fall from a tree, the 
veteran had no complaints.  

The veteran made application for VA compensation benefits in 
December 1999, asserting that he had headaches, insomnia, 
mood changes, memory and concentration problems, night 
sweats, sinus problems and heat rashes since June 1995.  He 
underwent Gulf War examination in December 1999 and reported 
having a skin rash since June 1998, sinus problems since 
April 1995, difficulty concentrating since June 1995, 
headaches since June 1998, insomnia since June 1992, fatigue 
since April 1998, and night sweats with a rash since October 
1998.  A history of heavy alcohol use was noted as was 
sobriety since 1997.  There were no findings of disability 
with respect to any of the symptoms referenced here.

The veteran underwent VA psychiatric examination in May 2001 
and complained of being restless and impatient waiting to 
hear about new employment, but denied having any problems 
sleeping or symptoms of depression, anxiety or 
neurovegetative disturbances.  The examiner found that the 
veteran did not meet criteria for a psychiatric diagnosis.  
Upon VA Gulf War examination that same month, the veteran 
complained of having nasal congestion in one nostril since 
1992, headaches since 1993 or 1994, and profuse sweating 
especially in the groin area.  There were no objective 
findings of impairment and the examiner assessed nasal 
congestion, excessive night sweats, a heat rash, and chronic 
recurrent headaches of muscle-tension type by subjective 
complaints only.

Treatment records dated in 1999 and 2000 do not include 
treatment for headaches, sinus problems, a skin condition, 
concentration and memory problems, night sweats, sleep 
impairment, and/or mood changes.  It was noted in March 2000 
that the veteran had hypertension controlled by diet and 
abstinence from alcohol; it was noted that he had been 
alcohol free for three months.

The veteran underwent VA Gulf War examination in May 2003 and 
complained of having daily sinus problems since a motor 
vehicle accident in 1992, weekly headaches, night sweats and 
difficulty sleeping since his service in the Gulf; he also 
stated that he had an intermittent rash in his groin.  The 
veteran advised the examiner that he had stopped using 
alcohol two weeks prior to examination and only used over-
the-counter medications for his complaints.  Following a 
complete examination of the veteran and review of the 
veteran's claims folder and medical records, the examiner 
diagnosed chronic nasal stuffiness and congestion, chronic 
cephalgia, recurrent night sweats and recurrent groin rash 
all of unknown etiology.  The examiner also diagnosed 
insomnia most likely related to psychiatric disorder.

In May 2003, the veteran also underwent VA psychiatric 
examination, but made no complaints of psychiatric problems.  
He related having consumed alcohol every day since returning 
from service in the Persian Gulf until he completed a recent 
rehabilitation program, being unable to remember anything 
when he drank alcohol, and hoping that he would not use 
alcohol again.  The veteran also described having 
intermittent insomnia.  The examiner rendered an Axis I 
diagnosis of alcohol abuse and opined that the veteran's 
alcoholism was not likely related to an undiagnosed illness.

Given the evidence as outlined above, the Board finds that 
the veteran does not have a disease or chronic illness due to 
his period of service in the Persian Gulf.  Although the 
veteran was found to have impairments of unknown etiology, 
diagnoses are based solely on subjective complaints and the 
record includes some discrepancies in the veteran's reporting 
of when each symptom began.  He does not participate in any 
treatment for his alleged symptoms so the medical record is 
lacking in historical background.  Notwithstanding, there is 
no medical evidence suggesting that the veteran's complaints 
are due to undiagnosed illness or medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms.  The one medical opinion of record 
relates some of the veteran's complaints to a history of 
alcohol abuse that is not a result of an undiagnosed illness.

The evidence in favor of the veteran's claim is limited to 
his own statements.  Absent any medical evidence to remotely 
support his contention that he experiences disability due to 
his period of service in the Persian Gulf, the Board finds 
that the veteran's assertions are insufficient to establish a 
relationship between current complaints and his period of 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  Consequently, service connection for headaches, a 
sinus condition, a skin condition, concentration and memory 
problems, night sweats, sleep impairment, and mood changes 
due to undiagnosed illness must be and hereby is denied.


ORDER

Service connection for headaches, a sinus condition, a skin 
condition, concentration and memory problems, night sweats, 
sleep impairment, and mood changes due to undiagnosed illness 
is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


